Citation Nr: 9903393	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, PTSD, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had service from April 1970 to September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO), of the Department 
of Veterans Affairs (VA).  The first rating action granted 
entitlement to service connection for PTSD, and assigned a 10 
percent rating in September 1996.  Subsequently, the 
evaluation was increased to 50 percent by a rating decision 
in May 1997.  The veteran has not withdrawn the appeal for a 
higher rating so it continues.  AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

The service medical records indicate that the veteran was a 
firefighter in service, and was burned over his face and 
right arm in a gasoline explosion, when fumes ignited while 
he was exiting an armored personnel carrier (APC).  The 
veteran was treated and recovered with some scars.  

He was afforded a VA PTSD examination, in August 1996.  He 
reported being in the combat zone in Vietnam, and exposed to 
many traumas.  The worse occurred on September 17, 1972.  The 
veteran was a driver of a crash-rescue truck.  On that day 21 
people were on the site of a plane crash, and only 3 
including the veteran walked away.  A few weeks later he 
received burns on his face when an APC exploded in front of 
him.  As noted, service connection has been granted for PTSD.

In May 1997 a hearing was held in which the veteran offered 
additional testimony including evidence of a clinical 
evaluation for PTSD dated in April 1997.  As a result of the 
hearing, the service-connected rating was increased to 50 
percent.

The medical evidence submitted and evaluated by the Board 
include; service personnel and medical records, the August 
1996 VA examination, and an April 1997 clinical evaluation 
from the Coral Gable Behavioral Health Center, Inc. The 
clinical evidence confirms the presence of symptomatology 
commonly associated with PTSD, but also describes other 
psychopathology, including schizophrenia, somatic delusions, 
anxiety disorder, schizoid personality, and adjustment 
disorder with anxious mood.  These may or may not be related 
to the veteran's service connected psychiatric disorder. 
These VA examination also noted a history of alcohol abuse, 
and drug abuse.  A VA examination is necessary to explain the 
interrelationships, if any, between other existing 
psychiatric disorders and the veteran's PTSD, and the extent 
to which his service-connected psychiatric disorder may be 
affected by or distinguished from other psychiatric 
pathology.  The veteran's representative has requested 
additional development prior to entry of a decision by the 
Board.

In addition, while the case was undergoing administrative 
development at the Board, additional pertinent evidence was 
added to the record.  Waiver of RO consideration of this 
evidence has not been submitted.  Thus, remand is in order.  
38 C.F.R. § 20.1304.

The Board concludes that due process requires a remand of the 
case.  A full VA PTSD examination by a board of two 
psychiatrists would be appropriate to review the entire 
record and examine the veteran.  The objective is to obtain 
clarifying data as to the nature of the veteran's PTSD, 
including a determination of what psychiatric symptomatology 
is directly attributable to PTSD, a personality disorder, or 
other pathology.  This, in turn, will enable the VA to 
accurately assess the current severity of his service-
connected psychiatric disorder

It is also noted that the August 1996 VA examination did not 
contain a social and industrial evaluation, or a Global 
Assessment of Functioning (GAF) score.  This is necessary to 
allow for a proper evaluation of the appellants pathology.  
It is not clear to what degree his pathology is related to 
his service connected PTSD, or whether it includes 
consideration of his history of alcohol abuse, or other 
disorders.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1997).  This duty to 
assist involves obtaining relevant medical reports, 
evaluations and contemporaneous and comprehensive 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Accordingly, the case is hereby REMANDED to the RO for the 
following development.

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1997). 

2.  The veteran should be afforded a 
social and industrial survey by a VA 
social worker for the purpose of 
determining to what extent the veteran's 
employability is impaired by his service-
connected psychiatric disorder.  The 
social worker's report should include an 
assessment of the veteran's employment 
history and day-to-day functioning.  The 
veteran's claims folder should be made 
available to the social worker prior to 
the evaluation.

3. The veteran should be accorded a 
psychiatric examination by a Board of two 
psychiatrists in order to determine and 
clarify all pertinent pathology in this 
case.  In addition, the examiners should 
ascertain the severity of the veteran's 
service-connected PTSD, and should 
separately identify symptoms due to not 
currently service-connected mental 
disorders and other conditions.  The 
examiners should also give an opinion on 
the degree of industrial and social 
impairment due to service-connected PTSD, 
to the exclusion of non-service-connected 
mental and other conditions. The claims 
folder should be made available to the 
examiners for review prior to the 
examination so that they may familiarize 
themselves with the clinical history of 
the veteran's service-connected 
psychiatric disorder.  All appropriate 
tests should be undertaken.  The 
psychiatrists' reports should detail the 
veteran's current psychiatric 
symptomatology.  Specifically, the 
reports should indicate the extent to 
which the psychoneurotic symptoms result 
in the reduction of initiative 
flexibility, efficiency, and reliability 
levels, in accordance with the diagnostic 
criteria found in Diagnostic Code 9411 of 
VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1997).  Additionally, 
the symptomatology directly attributable 
to the service-connected PTSD should be 
fully discussed, and the presence of any 
other existing psychiatric or other 
mental disorders should be evaluated.  To 
the extent possible, symptoms 
attributable to any psychiatric disorder 
considered not to be part and parcel of 
PTSD should be distinguished from those 
associated with PTSD.  The relationship 
of those other disorders, if any, to the 
veteran's PTSD should also be fully 
analyzed, and the percentage of 
disability assignable to each should be 
determined.  In addition, the examiner 
must assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) and must provide a definition of 
the score assigned.  This should reflect 
impairment caused by the PTSD 
attributable only to the PTSD, and 
explain what it means.  All indicated 
tests and studies should be done and all 
clinical findings reported in detail.  
The diagnosis should be in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders of the 
American Psychiatric Association.    If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  The comments offered by 
the examining specialist(s) should 
specifically reference a review of the 
veteran's complete medical records prior 
to the veteran's examination.  

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1997) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

5. The RO should review all the evidence 
and readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for PTSD, currently evaluated at 50 
percent disabling.  Consideration should 
be given to the change in the psychiatric 
criteria effective in November 1996, 
specifically as to the old criteria for 
the pertinent period it is in effect.  
Consideration should also be given to the 
pertinent evidence that was added to the 
claims folder subsequent to the last 
decision by the RO.  To the extent the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This document should include 
the reasons and bases for the holdings, 
and should provided notice of the change 
in legal criteria to which reference is 
made above.  Thereafter, the veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, to the extent the benefits sought are not 
granted, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.  No action is required of the 
veteran until he is notified. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (West 1991 & Supp. 1998).



- 8 -


